PER CURIAM.
In this appeal of a workers’ compensation order, the employer/carrier raises several issues concerning the award of past attendant care benefits and the authorization of a psychologist. The claimant concedes, on the authority of Williams v. Amax Chemical Corp,, 543 So.2d 277 (Fla. 1st DCA 1989), that the award of interest on the past attendant care benefits was erroneous. Accordingly, this award of interest is reversed. Because we find none of the remaining issues warrant reversal, the order is AFFIRMED in all other respects.
AFFIRMED in part, and REVERSED in part.
SMITH, WENTWORTH and WIGGINTON, JJ., concur.